Citation Nr: 1538150	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  07-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for glaucoma.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran had active service from November 1970 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) North Little Rock, Arkansas, Regional Office (RO).  

In September 2008, the Veteran testified at a Video Conference hearing before the undersigned Veterans law Judge.  A transcript of the hearing is associated with the claims folder.  

The appeal was previously before the Board in December 2008.  In this decision, the Board denied the Veteran's claims for (1) entitlement to service connection for glaucoma, and (2) whether new and material evidence had been presented to reopen a claim of entitlement to service connection for grand mal epilepsy.  The Board also remanded the issue of entitlement to service connection for a back disability (per Manlincon v. West, 12 Vet. App 238 (1999)).  

The Veteran appealed December 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2010, the Court vacated the Board's December 2008 decision with respect to the issue of entitlement to service connection for glaucoma and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

In December 2010 the Board remanded this matter for additional development consistent with the March 2010 JMR.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  In this regard, as noted in the Introduction, the Board previously remanded this matter in December 2010 for further development, to include obtaining a VA examination and opinion with respect to the Veteran's claim for glaucoma.  The examiner was asked to opine as to whether it is at least as likely as not that the Veteran's current glaucoma is related to the his period of service, to include any treatment received or trauma sustained in service, and in particular, the traumatic eye injuries noted in the Veteran's service treatment records in March 1971 (right eye) and April 1971 (left eye).  The examiner was directed to give a complete detailed rationale for any opinion that was rendered, along with a discussion of medical literature on this point and how it does or does not apply to the Veteran's circumstances. 

The Veteran underwent such an examination in August 2012.  The VA examiner diagnosed the Veteran with glaucoma.  The examiner essentially remarked that the Veteran's injuries to his eyes in the service were to periorbital tissue and do not appear to be the cause of his glaucoma. 

The Board finds that the August 2012 VA examiner did not provide an adequate rationale for the conclusion reached.  The Board is aware that the examiner noted that the in-service injuries were to the periorbital tissue and such do not appear to be the cause of the glaucoma, however the examiner did not provide an etiology for the glaucoma, neither did he provide adequate reasoning as to why there was no relationship between an injury to the periorbital tissue and glaucoma. Furthermore, he did not comply with the directives of the August 2014 remand.  See Stegall, supra.  The VA examiner did not discuss the medical literature of record that suggests a relationship between ocular trauma and glaucoma, and how it does or does not apply to the Veteran's circumstances.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For these reasons, the Board finds that this matter must once again be remanded.  Accordingly, given the deficiencies described above Board finds that an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system. 

2.  Ask the Veteran to identify any outstanding treatment records associated with his eye disability and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the AOJ should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.

3.  After obtaining all outstanding records, return the file to the August 2012 VA examiner who examined the Veteran and provided the opinion, to issue an addendum opinion regarding the nature and etiology of the Veteran's glaucoma.  If the examiner is no longer available, or otherwise determines that the Veteran should be reexamined, the Veteran should be scheduled for an appropriate VA examination. 

Based on a review of the claims file, including treatment records, the Veteran's statements, the medical literature Glaucoma Associated With Ocular Trauma, by Neil T. Choplin, M.D., Chapter 11, pp. 185-194 (that has been tabbed in the Veteran's VBMS file), and a copy of this REMAND (and examination findings, including any necessary diagnostic studies, if examined) the examiner is requested to answer the following:

a) Is it at least as likely as not (50 percent probability or greater) that glaucoma is related to the Veteran's period of service, to include any treatment received or trauma sustained in service, and in particular, the traumatic eye injuries noted in the Veteran's service treatment records in March 1971 (right eye) and April 1971 (left eye)?  Why or why not?

b) Is there a relationship between an injury to periorbital tissue and glaucoma?  Why or why not?

c) If there is no relationship between the Veteran's current glaucoma and service, what is the likely etiology of his eye disability?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Complete rationale/reasoning must be provided for any opinion given.  The examiner should also provide comment with regards to the medical literature of record.

If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




